DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Amendment
The amendment filed on 12/21/2021 has been entered.  Claims 1, 4, 9, 11, 15 and 18 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-24 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 2, 4, 11, 15, 16 and 18 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1, 4, 11, 15 and 18.

Claim Objections
Claims 1-24 are objected to because of the following informalities: 
in claim 1,  limitation (ii), “real-time application (RTA) packets” should be changed to --RTA packets– and “non-real time application (non-RTA) packets” should be changed to –non-RTA packets--;
in claim 1,  limitation (iii), “real-time application (RTA) traffic” should be changed to --RTA traffic–;
in claim 2, “real-time application (RTA) packets” should be changed to --RTA packets– and “non-real time application (non-RTA) packets” should be changed to –non-RTA packets--;
in claim 3, “. . . the processor further perform steps comprising the wireless station . . .” should be changed to --. . . the processor further perform steps comprising the WLAN station . . .--;
in claim 7, “The apparatus as recited in claim 7, wherein said instructions when executed by the processor utilizing an RTA internal timer further comprising randomizing said RTA internal time based on the target latency time of the RTA packet” should be changed to --The apparatus as recited in claim 6, wherein said instructions when executed by the processor utilizing an RTA internal timer further comprise randomizing said RTA internal time based on a target latency time of the RTA packet.;
in claim 9,  limitation (ii), “real-time application (RTA) packets” should be changed to --RTA packets– and “non-real time application (non-RTA) packets” should be changed to –non-RTA packets--;
in claim 9,  limitation (iii), “real-time application (RTA) traffic” should be changed to --RTA traffic–;
in claim 10
in claim 13, “. . . utilizing an RTA internal timer further comprising randomized said RTA internal time based on the target latency time of the RTA packet” should be changed to --. . . utilizing an RTA internal timer further comprise randomizing said RTA internal time based on a target latency time of the RTA packet.;
in claim 15,  limitation (a), “. . . sensitive to communication delays as well as non-real time packets over a network . . . “ should be changed to --. . . sensitive to communication delays as well as non-real time application (non-RTA) packets over a network . . .--;
in claim 15,  limitation (b), “non-real time (non-RTA) packets” should be changed to –non-RTA packets–;
in claim 15,  limitation (c), “real-time application (RTA) packets” should be changed to --RTA packets– and “non-real time application (non-RTA) packets” should be changed to –non-RTA packets-- ;
in claim 15,  limitation (d), “real-time application (RTA) traffic” should be changed to --RTA traffic–;
in claim 16, “comprises” should be changed to –comprising--;
in claim 17, “The method as recited in claim 15, wherein comprises the wireless station is operating as an access point (AP) and is publishing scheduled channel time information in its beacon to advertise the scheduled channel time to its neighboring wireless stations” should be changed to --The method as recited in claim 15, further comprising the wireless station [[is]] operating as an access point (AP) and [[is]] publishing scheduled channel time information in its beacon to advertise the scheduled channel time to its neighboring wireless stations.--;
in claim 21
in claim 23, all occurrences of “STA” should be changed to –WLAN station--.  Additionally, “thus upon packet arrives” should be changed to –thus upon packet arrival--; and
in claim 24, “in which the STA contends with other STAS” should be changed to –in which the WLAN station contends with other stations--.
	Claims 4-6, 8, 11-12, 14, 18-20 and 22 are objected to based on their dependency on claims 1, 9 and 15.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25 of U.S. Application No. 11202314 B2 (hereinafter “Xin ‘314”) in view of Farrag et al. (US PG Pub 2009/0103501, hereinafter “Farrag”), and further in view of Blasco Serrano et al. (US PG Pub 2017/0290033 A1, hereinafter “Serrano”), both cited in the PTO-892 form filed on 09/28/2021.  
	Claim 1 of Xin ‘314, recites an apparatus for wireless communication in a network, the apparatus comprising:  (a) a wireless communication circuit configured for wirelessly communicating with at least one other wireless local area network (WLAN) station (STA) in its reception area; (b) a processor coupled to said wireless communication circuit within a station configured for operating on the WLAN; and (c) a non-transitory memory storing instructions executable by the processor; (d) wherein said instructions, when executed by the processor, perform one or more steps of an . . .  under carrier sense multiple access/collision avoidance (CSMA/CA), comprising: (i) operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as communicating non-real time packets, wherein  . . .  real-time 
	Claim 1 of Xin ‘314 lacks “(iii) scheduling channel time for transmitting real-time application (RTA) RTA  traffic based on expected RTA packet arrival time as determined at the MAC layer; (iv) sharing scheduled channel time information with neighboring wireless stations; (v) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel; and (vi) occupying the channel before the RTA packet arrives.”  
In analogous art, Farrag teaches “(iii) scheduling channel time for transmitting real-time application (RTA) traffic (¶ [0089] D2QMAC enables any number of MSs to partition the communication capacity of a common wireless channel into Contention Free Periods (CFPs) and Contention Periods (CPs). Each CFP is allocated to specific MS to transmit using contention free access method; ¶ [0049] D2QMAC contention free access support permits deterministic delay and bandwidth QoS guarantees. Its capability to support contention and contention free medium access on single channel improves spectrum utilization efficiency for distributed applications that need wireless communication support for best effort asynchronous short traffic bursts as well as real-time delay sensitive traffic); (iv) sharing scheduled channel time information with neighboring wireless stations (¶ [0093] The D2QMAC CRAM function and (v) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel (¶ [0093] The D2QMAC CRAM function handles assignment of CFP when a MS reserves it. CRAM function includes also the update and dissemination of a common resource allocation schedules for use by all MS that reside within Independent Basic Service Set (IBSS) coverage and collaborate in management and allocation of its common wireless communication channel resources {i.e. the schedules are updated based on schedules of other stations and disseminated to all stations for collaboration of the shared channel resources so as to prevent channel contention collisions}).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xin ‘314 to schedule channel time for transmitting time sensitive RTA traffic, share the scheduled channel time with other stations and adjust the scheduled channel time based on scheduling information of the other stations as taught by Farrag.  One would have been motivated to do so in order to meet low latency requirement for delay sensitive traffic such as RTA traffic. (See Farrag, paragraph [0046]).
The combination of Xin ‘314 and Farrag does not teach that the scheduling channel time is based on expected RTA packet arrival time as determined at the MAC layer and does not teach occupying the channel before the RTA packet arrives.
In analogous art, Serrano teaches that the scheduling channel time is based on expected packet arrival time as determined at the MAC layer (FIG. 3 steps 21-24; ¶¶ [0042] – [0045] where Layer 2 (L2) reads on MAC layer) and teaches occupying the channel before the packet arrives (FIG. 3 steps 22-24; ¶¶ [0042] – [0045] where books resources reads on occupying channel before the RTA packet arrives).  
RTA packets to schedule channel time and occupy the channel in the manner taught by Serrano.  One would have been motivated to do so in order to enable efficient semi-persistent transmissions by introducing the booking of resources for future utilization without being constrained to utilizing totally synchronous or asynchronous scheduling procedures, thereby maximizing efficient use of system resources which increases system capacity.  (See Serrano, paragraphs [0024] and [0043])
	 Claim 15, which is representative of claim 1 (see claim mapping below) is rejected over claim 25 of Xin ‘314 in view of Farrag and Serrano for the same reasons set forth for claim 1 above.  Dependent claim 2 is rejected over claim 1 of Xin ‘314.  Claim 16 is rejected over claim 25 of Xin ‘314.

Instant Application
Xin ‘314
1.  (currently amended) An apparatus for wireless communication in a network, the apparatus comprising:

(a) 	a wireless communication circuit configured, as a station under an IEEE 802.11 communications protocol supporting carrier sense multiple access/collision avoidance (CSMA / CA) and providing a lower latency capability for real-time application (RTA) traffic, for wirelessly communicating over at least one channel with at least one other wireless station on a wireless local area network (WLAN) in its reception area;

(b) 	a processor coupled to said station configured for operating on the WLAN;  



(c) 	a non-transitory memory storing instructions executable by the processor; and 


(d) 	wherein said instructions, when executed by the processor, perform steps of the communications protocol comprising:

	



(i) operating said wireless communication circuit as a WLAN station under CSMA/CA for communicating non-real time (non-RTA) packets between stations which contend for channel access; 
	
	





	


(ii) distinguishing real-time application (RTA) packets from non-real- time application (non-RTA) packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets;

	










(iii) scheduling channel time for transmitting real-time application (RTA) traffic based on expected RTA packet arrival time as determined at the MAC layer; 
	

	
(v) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel;

(vi) occupying the channel before the RTA packet arrives; and 
	
(vii) 	transmitting the RTA packet.
1. An apparatus for wireless communication in a network, the apparatus comprising:


(a) a wireless communication circuit configured for wirelessly communicating with at least one other wireless local area network (WLAN) station (STA) in its reception area;
(d) perform . . . under carrier sense multiple access/collision avoidance (CSMA/CA)






(b) a processor coupled to said wireless communication circuit within a station configured for operating on the WLAN; and


(c) a non-transitory memory storing instructions executable by the processor;


(d) wherein said instructions, when executed by the processor, 
(a) a wireless communication circuit configured for wirelessly communicating with at least one other wireless local area network (WLAN) station (STA)


(d) perform . . . under carrier sense multiple access/collision avoidance (CSMA/CA)
(i) operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as communicating non-real time packets, wherein both real-time application (RTA) packets and non-real-time application (non-RTA) packets are communicated from an application layer to a medium access control (MAC) layer of the STA;


(ii) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets by prior negotiation, or packet header information, or a combination of prior negotiation and packet header information;

(iii) performing a negotiation with another STA operating as a receiver to establish a connection before transmitting RTA traffic, wherein during the negotiation, said STA operating as the transmitter and the other STA operating as the receiver, record the RTA session with the RTA session identifying information that can be used for identifying the RTA traffic at the MAC layer of the transmitter and the RTA packet at the MAC layer of the receiver for use in distinguishing between RTA packets and non-RTA packets;


























(iv) performing initial transmissions of RTA and non-RTA packets after contending for channel access;
2. (original): The apparatus as recited in claim 1, wherein said instructions when executed by the processor for distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets further perform steps comprising distinguishing RTA traffic and non-RTA traffic in response to using prior negotiation information or packet header information.
1. . .  (ii) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets by prior negotiation, or packet header information.
15.  (currently amended) A method of performing wireless communication in a network, the apparatus comprising:

(a) operating a wireless communication circuit as a WLAN station, under an IEEE 802.11 communications protocol supporting carrier sense multiple access/collision avoidance (CSMA / CA) and providing a lower latency capability for real-time application (RTA) traffic, configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets over a network supporting carrier sense multiple access/collision avoidance (CSMA / CA) in which real time application (RTA) traffic and non-RTA traffic coexist;


(b) communicating non-real time (non-RTA)  packets under CSMA/CA between stations which contend for channel access;



(c) distinguishing real-time application (RTA) packets from non-real- time application (non-RTA) packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets;











(d) scheduling channel time for transmitting real-time application (RTA) traffic based on expected RTA packet arrival time as determined at the MAC layer; 
	
(e) sharing scheduled channel time information with neighboring wireless stations; 
	
(f) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel;

(g) occupying the channel before the RTA packet arrives; and 
	
(h) transmitting the RTA packet.
25. A method of performing wireless communication, comprising:


(a) operating a wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets, which provides an immediate retransmission scheme under carrier sense multiple access/collision avoidance (CSMA/CA), wherein both real-time application (RTA) packets and non-real-time application (non-RTA) packets are communicated from an application layer to a medium access control (MAC) layer of the STA;




(d) performing initial transmissions of . . . non-RTA packets after contending for channel access



(b) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets by prior negotiation, or packet header information, or a combination of prior negotiation and packet header information;
(c) performing a negotiation with another STA operating as a receiver to establish a connection before transmitting RTA traffic, wherein during the negotiation, said STA operating as the transmitter and the other STA operating as the receiver, record the RTA session with the RTA session identifying information that can be used for identifying the RTA traffic at the MAC layer of the transmitter and the RTA packet at the MAC layer of the receiver for use in distinguishing between RTA packets and non-RTA packets;






















(d) performing initial transmissions of RTA . . . packets

25. . . (b) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets by prior negotiation, or packet header information




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 4 recites “. . . performing said scheduling channel time for transmitting real-time application (RTA) traffic in response to said MAC layer of the transmitter STA determining that a resource is available and sending a negotiation request to the MAC layer of a receiver STA which informs its application layer to get ready for receiving RTA packets by sending a negotiation request from the MAC layer to the management entity in the application layer and communicating results to the MAC layer of the transmitter which forwards these results to its application layer for it to start transmitting RTA traffic if the resource was granted by both STAs.”
	There is insufficient antecedent basis for “the” transmitter STA, “the” MAC layer of a receiver STA, “the” management entity, and the transmitter in the claim.  Neither claim 4, nor claim 1 from which claim 4 depends, recites a transmitter STA or a transmitter, so it is unclear what these entities refer to.  Additionally, neither claim 4, nor claim 1 recite a MAC layer of a receiver STA or a management entity.  Finally, because claim 4 references MAC layers and application layers in different entities, the claim should be rewritten to more clearly distinguish between the MAC layers and applications layers in the different entities.
	Claim 11 recites “. . . performing said scheduling channel time for transmitting real-time application (RTA) traffic in response to said MAC layer of the transmitter STA determining that a resource is available and sending a negotiation request to the MAC layer of the receiver STA which informs its application layer to get ready for receiving RTA packets by sending a negotiation request from the MAC layer to the management entity in the application layer and the transmitter which forwards these results to its application layer for it to start transmitting RTA traffic if the resource was granted by both STAs.”
	There is insufficient antecedent basis for “the” transmitter STA, “the” MAC layer of “the” receiver STA, “the” management entity, and “the” transmitter in the claim.  Neither claim 11, nor claim 9 from which claim 11 depends, recites a transmitter STA, a receiver STA, or a transmitter, so it is unclear what these entities refer to.  Additionally, neither claim 11, nor claim 9 recite a MAC layer of a receiver STA or a management entity.  Finally, because claim 11 references MAC layers and application layers in different entities, the claim should be rewritten to more clearly distinguish between the MAC layers and applications layers in the different entities.
	Claim 18 recites “. . . performing said scheduling channel time for transmitting real-time application (RTA) traffic in response to said MAC layer of the transmitter STA determining that a resource is available and sending a negotiation request to the MAC layer of the receiver STA which informs its application layer to get ready for receiving RTA packets by sending a negotiation request from the MAC layer to a management entity in the application layer and communicating results to the MAC layer of the transmitter which forwards these results to its application layer for it to start transmitting RTA traffic if the resource was granted by both STAs.”
	There is insufficient antecedent basis for “the” transmitter STA, “the” MAC layer of “the” receiver STA, and “the” transmitter in the claim.  Neither claim 18, nor claim 15 from which claim 18 depends, recites a transmitter STA, a receiver STA, or a transmitter, so it is unclear what these entities refer to.  Additionally, neither claim 18, nor claim 15 recite a MAC layer of a receiver STA.  Finally, because claim 18 references MAC layers and application layers in different entities, the claim should be rewritten to more clearly distinguish between the MAC layers and applications layers in the different entities.

Allowable Subject Matter
Claims 9-10 and 12-14 are allowed.  
Claims 3, 5-8, 17 and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2005/0243838 A1 (Lim et al.) – discloses Ethernet Media Access Control Adaptation Apparatus for Real Time Services and Data Transmission Method using same; and
Pal et al., ”MAC Layer Protocols for Real-time Traffic in Ad-hoc Wireless Networks,” IEEE Computer Society, Proceedings of the International Conference on Parallel Processing (ICPP’02), 2022, pp. 1-8. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413